     Case 3:20-cr-00867-CAB Document 110 Filed 08/28/20 PageID.315 Page 1 of 6




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 JANAKI S. GANDHI
 3 California Bar No. 272246
   Assistant U.S. Attorney
 4 Office of the U.S. Attorney
 5 880 Front Street, Room 6293
   San Diego, CA 92101
 6 Tel: (619) 546-8817
 7 Email: janaki.gandhi@usdoj.gov
 8 Attorneys for the United States
 9                          UNITED STATES DISTRICT COURT
10
                           SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA                   Case No. 20CR0867-CAB

13            Plaintiff,                        DATE: September 4, 2020
14                                              TIME: 10:30 a.m.
                    v.
15                                              SECOND STATUS REPORT RE.
16   MATTHEW SPINKS (2),                        DISCOVERY PURSUANT TO FEDERAL
     EDUARDO VASQUEZ (3),                       RULE OF CRIMINAL PROCEDURE 16.1
17   JOSHUA BOJORQUEZ (4),                      AND LOCAL CRIMINAL RULE 16.1a
18   RITA EGGERAAT (5),
     GERMAIN PEREZ VARGAS (6),
19   SHIANNE SCHOFIELD (8),
20   MARCO HALL (9),
21                            Defendants.
22
23        COMES NOW the plaintiff, UNITED STATES OF AMERICA, by and through its

24 counsel, ROBERT S. BREWER, Jr., United States Attorney, and Janaki S. Gandhi,
25 Assistant United States Attorney, and hereby files its discovery status report pursuant to
26 Federal Rule of Criminal Procedure 16.1 and Local Criminal Rule 16.1a. This report is
27 based upon the files and records of the case, together with the attached statement of facts.
28
     Case 3:20-cr-00867-CAB Document 110 Filed 08/28/20 PageID.316 Page 2 of 6




 1                                                  I.
 2                               PROCEDURAL BACKGROUND
 3         On March 6, 2020, a grand jury returned a 14-count indictment charging 10
 4 defendants with controlled substances and firearms violations. On June 12, 2020, the United
 5 States filed its first status report regarding discovery, which is incorporated herein by
 6 reference. See ECF No. 54. Below is an update regarding the seven defendants who have
 7 been arrested to date:
 8               1. Matthew Spinks (2) (in custody): pleaded guilty on August 13, 2020, and
 9                   is scheduled for sentencing on October 27, 2020;
10               2. Eduardo Vasquez (3) (in custody): pleaded guilty on August 4, 2020, and
11                   is scheduled for sentencing on October 27, 2020;
12               3. Joshua Bojorquez (4) (in custody): arrested on July 21, 2020, arraigned on
13                   July 22, 2020;
14               4. Rita Eggeraat (5) (on bond): scheduled to plead guilty on September 1,
15                   2020;
16               5. Germain Perez Vargas (6) (in custody): arrested on July 15, 2020, arraigned
17                   on July 16, 2020;
18               6. Shianne Schofield (8) (in custody): arrested on June 9, 2020, arraigned on
19                   June 10, 2020; and
20               7. Marco Hall (9) (in custody): arrested on July 12, 2020, arraigned on July
21                   13, 2020.
22         Due to the COVID-19 judicial emergency and ongoing arrests and discovery
23 production in this case, the motion hearing and trial setting for this case has been continued
24 several times. See ECF Nos. 32, 35, 57, 58. The motion hearing and trial setting is currently
25 scheduled for September 4, 2020. See ECF No. 78. The United States hereby files its second
26 status report regarding discovery pursuant to Rule 16.1 and Local Rule 16.1a.
27 //
28 //
                                                2
         Case 3:20-cr-00867-CAB Document 110 Filed 08/28/20 PageID.317 Page 3 of 6




 1                                                 II.
 2                                    STATEMENT OF FACTS
 3           This indictment stems from a long-term gang and narcotics investigation led by the
 4 North County Regional Gang Task Force that involved the wiretap interceptions of Zayki
 5 Sandoval and Matthew Spinks’s cellphones in April and May 2019. During the course of
 6 the investigation, investigators learned that the co-conspirators and others were involved in
 7 a conspiracy to distribute various controlled substances, including methamphetamine,
 8 heroin, and fentanyl, in North County San Diego and elsewhere. Defendants Sandoval and
 9 Spinks were at the center of this conspiracy, and investigators identified the narcotics
10 sources of supply and sub-distributors for them. For example, defendant Vasquez was
11 identified as a methamphetamine source of supply for defendants Sandoval and Spinks;
12 defendant Eggeraat was identified as methamphetamine and fentanyl distributor working
13 with defendant Spinks; and defendants Bojorquez, Vargas, Schofield, and Hall were
14 identified as methamphetamine sub-distributors for defendants Sandoval and Spinks. In
15 addition, defendant Spinks was involved in firearms trafficking, and was found in
16 possession of two firearms and hundreds of rounds of ammunition during the course of the
17 investigation. One of the firearms was sold to defendant Spinks by defendant Hall.
18                                               III.
19                                 RULE 16.1 STATUS REPORT 1
20           Pursuant to Rule 16.1 and Local Rule 16.1a, the parties must confer within 14 days
21 of the arraignment to discuss a timetable and procedures for pretrial disclosure of discovery.
22 Below, the United States details discussions with counsel for each defendant and provides
23 a summary of discovery produced to date. Due to the COVID-19 emergency, all discussions
24 have occurred by email or telephone.
25
26
     1
27        Because defendants Spinks and Vasquez have pled guilty, and defendant Eggeraat is
   scheduled to plead guilty on September 1, 2020, before the next motion hearing/trial setting,
28 this status report only addresses the remaining defendants who are pending proceedings.
                                               3
     Case 3:20-cr-00867-CAB Document 110 Filed 08/28/20 PageID.318 Page 4 of 6




 1         A.    Defendant Bojorquez
 2         On July 23, 2020, a day after defendant Bojorquez’s arrest, the United States emailed
 3 counsel for defendant Bojorquez a summary of the facts of the case, anticipated guidelines
 4 calculations, and defendant Bojorquez’s criminal history. On July 27 and 31, 2020, the
 5 United States produced discovery to defendant Bojorquez.            Counsel for defendant
 6 Bojorquez and the United States have communicated by email and phone regularly about
 7 discovery and other aspects of the case. On August 25, 2020, counsel for defendant
 8 Bojorquez provided the United States with an equities packet to consider. Counsel for
 9 defendant Bojorquez continues to review the discovery and meet with his client, however,
10 meetings with defendant Bojorquez have proved difficult to arrange in custody. To date, no
11 discovery issues have been brought to the attention of the United States during the parties’
12 communications.
13         On August 21, 2020, defendant Bojorquez filed a motion for discovery. See ECF No.
14 108. The United States will respond to that motion concurrent with the filing of this report.
15         B.    Defendant Vargas
16         On July 20, 2020, the United States and counsel for defendant Vargas spoke via
17 telephone regarding defendant Vargas’s case. This conversation included the facts of the
18 case and anticipated discovery. That same day, the United States emailed counsel for
19 defendant Vargas a summary of the facts of the case, anticipated guidelines calculations,
20 and criminal history. On July 21 and August 10, 2020, the United Sates produced discovery
21 to defendant Vargas. The parties remain in communication via telephone and email
22 regarding the discovery in this case, and counsel for defendant Vargas continues to reviews
23 the voluminous discovery and discuss the case with his client. Apart from questions
24 regarding whether certain evidence exists in the case, no other discovery issues have been
25 brought to the attention of the United States to date during the parties’ communications.
26         On August 26, 2020, defendant Vargas filed a motion for discovery. See ECF No.
27 109. The United States will respond to that motion concurrent with the filing of this report.
28 //
                                               4
      Case 3:20-cr-00867-CAB Document 110 Filed 08/28/20 PageID.319 Page 5 of 6




 1         C.     Defendant Schofield
 2         On June 11, 2020, the United States emailed counsel for defendant Schofield a
 3 summary of the facts of the case, anticipated guidelines calculations, and defendant’s
 4 criminal history. On June 23, 2020, the United States produced discovery to defendant
 5 Schofield. On July 15, 2020, the United States re-produced the discovery to defendant
 6 Schofield on a hard drive (as opposed to the cloud-based system the United States has been
 7 utilizing in this case). Counsel for defendant Schofield and the United States have
 8 communicated by email and phone regularly about discovery and other aspects of the case.
 9 On August 21, 2020, counsel for defendant Schofield requested specific certified conviction
10 records related to defendant Schofield. The United States expects to receive those records
11 in the next two weeks. No other discovery issues have been brought to the attention of the
12 United States to date during the parties’ communications.
13         To date, defendant Schofield has not filed any discovery motions.
14         D.     Defendant Hall
15         On July 13, 2020, the United States emailed counsel for defendant Hall a summary
16 of the facts of the case, anticipated guidelines calculations, and defendant’s criminal history.
17 On July 21 and 22, 2020, the United States produced discovery to defendant Hall. Counsel
18 for defendant Hall and the United States have communicated by email and phone about
19 discovery and other aspects of the case. To date, no discovery problems or requests have
20 been related to the United States during the parties’ communications.
21         On July 14, 2020, defendant Hall filed a motion for discovery. See ECF No. 68. The
22 United States responded to the motion on July 20, 2020. See ECF No. 77.
23         E.     Discovery Produced to Date
24         The discovery produced to date to the defendants is voluminous. It has included the
25 following:
26                1.   FBI reports;
27                2.   Local police reports;
28                3.   Arrest reports;
                                                 5
     Case 3:20-cr-00867-CAB Document 110 Filed 08/28/20 PageID.320 Page 6 of 6




 1               4.   Vehicle and Phone tracking data;
 2               5.   Evidence photos, surveillance photos, and surveillance video;
 3               6.   Body camera footage;
 4               7.   Wiretap pleadings, linesheets, and recordings from April and May 2019
 5                    (this includes over 3000 pages of linesheets and over 1000 recorded calls);
 6               8.   DEA laboratory reports;
 7               9.   Jail calls;
 8               10. Grand jury subpoena responses;
 9               11. Defendants’ criminal history;
10               12. Cell phone forensics.
11        The United States has complied and will continue to comply with its obligations
12 under Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972),
13 the Jencks Act (18 U.S.C. § 3500), and Rule 16 of the Federal Rules of Criminal Procedure.
14 The United States has produced the discoverable items in its possession to date to the above
15 defendants. However, counsel for the defendants continue to review the voluminous
16 discovery. In addition, the United States expects to continue to have regular email and/or
17 telephonic contact with counsel to assure all discovery obligations and requests are met.
18
          DATED: August 28, 2020.                   Respectfully submitted,
19
                                                    ROBERT S. BREWER, JR.
20
                                                    United States Attorney
21
22                                                  /s/ Janaki S. Gandhi
                                                    JANAKI S. GANDHI
23                                                  Assistant United States Attorney
24
25
26
27
28
                                                6
